NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN DAVID ROETTGEN,                            No. 19-55172

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01806-LAB-BGS

 v.
                                                MEMORANDUM*
D. PARAMO, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      John David Roettgen appeals pro se from the district court’s order denying

his post-judgment Fed. R. Civ. P. Rule 60(b) motion in his 42 U.S.C. § 1983 action

alleging various constitutional claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty.,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Roettgen’s post-

judgment Rule 60(b) motion to vacate because Roettgen failed to demonstrate any

basis for such relief. See id. at 1263 (explaining that Rule 60(b) “provides for

reconsideration only upon a showing of (1) mistake, surprise, or excusable neglect;

(2) newly discovered evidence; (3) fraud; (4) a void judgment; (5) a satisfied or

discharged judgment; or (6) ‘extraordinary circumstances’ which would justify

relief” (citation and internal quotation marks omitted)).

      To the extent that Roettgen attempts to challenge the district court’s

underlying dismissal, we lack jurisdiction because Roettgen did not timely file a

notice of appeal as to the underlying judgment, or a post-judgment motion that

tolled the time to file a notice of appeal as to the judgment. See Fed. R. App. P.

4(a)(1)(A); 4(a)(4)(A)(vi); Harman v. Harper, 7 F.3d 1455, 1458 (9th Cir. 1993)

(appeal from a denial of a non-tolling Rule 60(b) motion does not bring the entire

underlying judgment up for review).

      AFFIRMED.




                                          2                                    19-55172